Exhibit 10.7

 

FOURTH AMENDMENT TO STANDARD INDUSTRIAL NET LEASE

 

THIS FOURTH AMENDMENT TO STANDARD INDUSTRIAL NET LEASE (this “Amendment”) is
entered into as of this 2nd day of December, 2013 (the “Execution Date”), by and
between BMR-COAST 9 LP, a Delaware limited partnership (“Landlord,” formerly
known as BMR-Sorrento West LP, formerly known as BMR-Sorrento West LLC, as
successor-in-interest to JBC Sorrento West, LLC (“Original Landlord”)), and
TROVAGENE, INC., a Delaware corporation (“Tenant,” as successor-by-merger to
Xenomics, Inc. (“Original Tenant”)).

 

RECITALS

 

A.                                    WHEREAS, Original Landlord and Original
Tenant entered into that certain Standard Industrial Net Lease dated as of
October 28, 2009 and Addendum to Standard Industrial Net Lease attached thereto
(collectively, the “Original Lease”), as amended by that certain First Amendment
to Standard Industrial Net Lease dated as of September 28, 2011 (the “First
Amendment”), that certain Second Amendment to Standard Industrial Net Lease
dated as of December 27, 2011 (the “Second Amendment,”) and that certain Third
Amendment to Standard Industrial Net Lease dated as of October 22, 2012 (the
“Third Amendment,” collectively, and as the same may have been further amended,
amended and restated, supplemented or modified from time to time, the “Lease”),
whereby Tenant leases certain premises (the “Premises”) from Landlord in the
building at 11055 Flintkote Avenue in San Diego, California (the “Building”);

 

B.                                   WHEREAS, Landlord has remeasured the
Premises, Building and Project and desires to restate the Rentable Area of the
Premises, Building and Project and amend Tenant’s Pro Rata Share accordingly;
and

 

C.                                   WHEREAS, Landlord and Tenant desire to
modify and amend the Lease only in the respects and on the conditions
hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                    Definitions. For purposes of this
Amendment, capitalized terms shall have the meanings ascribed to them in the
Lease unless otherwise defined herein. The Lease, as amended by this Amendment,
is referred to herein as the “Amended Lease.”

 

2.                                     Minimum Monthly Rent. Notwithstanding
anything in the Lease to the contrary, commencing as of April 1, 2013, Minimum
Monthly Rent shall be as set forth in the chart below:

 

BMR form dated 9/5/12

 

--------------------------------------------------------------------------------


 

Dates

 

Rentable
Square
Feet

 

Minimum
Monthly Rent

 

Annual
Minimum
Monthly Rent

 

March 1, 2013 - March 31, 2013

 

8,041

 

$

18,098.52

 

$

217,182.24

 

April 1, 2013 - December 27, 2013

 

8,303

 

$

18,098.52

 

$

217,182.24

 

December 28, 2013 - February 28, 2014

 

8,303

 

$

18,291.79

 

$

219,501.48

 

March 1, 2014 - December 27, 2014

 

8,303

 

$

18,642.79

 

$

223,713.48

 

December 28, 2014 - December 27, 2015

 

8,303

 

$

18,896.35

 

$

226,756.20

 

December 28, 2015 - December 27, 2016

 

8,303

 

$

19,459.22

 

$

233,510.64

 

December 28, 2016 - December 27, 2017

 

8,303

 

$

20,022.09

 

$

240,265.08

 

December 28, 2017 - December 31, 2017

 

8,303

 

$

20,665.37

*

$

247,984.44

*

 

--------------------------------------------------------------------------------

* Note: Rental amounts are based on a full calendar month and calendar year, as
applicable.

 

3.                                                    Tenant’s Pro Rata Share.
Commencing as of March 18, 2013 (and pursuant to Section 6.2 of the Lease,
effective as of April 1, 2013), the chart set forth in Section 7 of the First
Amendment is hereby deleted in its entirety and replaced with the following
chart:

 

Definition or Provision

 

Means the Following (As of the Term
Commencement Date)

 

Approximate Rentable Area of Premises

 

8,303 square feet

 

Approximate Rentable Area of Building

 

20,563 square feet

 

Approximate Rentable Area of Project

 

162,074 square feet

 

Tenant’s Pro Rata Share of Building

 

40.38%

 

Tenant’s Pro Rata Share of Project

 

5.12%

 

 

--------------------------------------------------------------------------------

*For purposes of clarity, the term “Project” as used in the Amended Lease shall
have the same meaning as Center.

 

4.                                     Broker. Tenant represents and warrants
that it has not dealt with any broker or agent in the negotiation for or the
obtaining of this Amendment (“Broker”), and agrees to

 

2

--------------------------------------------------------------------------------


 

indemnify, defend and hold Landlord harmless from any and all cost or liability
for compensation claimed by any such broker or agent, other than Broker,
employed or engaged by it or claiming to have been employed or engaged by it.

 

5.                                            No Default. Tenant represents,
warrants and covenants that, to the best of Tenant’s knowledge, Landlord and
Tenant are not in default of any of their respective obligations under the Lease
and no event has occurred that, with the passage of time or the giving of notice
(or both) would constitute a default by either Landlord or Tenant thereunder.

 

6.                                            Notices. Tenant confirms that,
notwithstanding anything in the Lease to the contrary, notices delivered to
Tenant pursuant to the Amended Lease should be sent to:

 

Trovagene, Inc.

11055 Flintkote Avenue, Suite B

San Diego, California 92121

Attn: Keith McCormick.

 

7.                                            Effect of Amendment. Except as
modified by this Amendment, the Lease and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full force and effect and are
hereby ratified and affirmed. The covenants, agreements, terms, provisions and
conditions contained in this Amendment shall bind and inure to the benefit of
the parties hereto and their respective successors and, except as otherwise
provided in the Lease, their respective assigns. In the event of any conflict
between the terms contained in this Amendment and the Lease, the terms herein
contained shall supersede and control the obligations and liabilities of the
parties. From and after the date hereof, the term “Lease” as used in the Lease
shall mean the Lease, as modified by this Amendment.

 

8.                                            Miscellaneous. This Amendment
becomes effective only upon execution and delivery hereof by Landlord and
Tenant. The captions of the paragraphs and subparagraphs in this Amendment are
inserted and included solely for convenience and shall not be considered or
given any effect in construing the provisions hereof. All exhibits hereto are
incorporated herein by reference. Submission of this instrument for examination
or signature by Tenant does not constitute a reservation of or option for a
lease, and shall not be effective as a lease, lease amendment or otherwise until
execution by and delivery to both Landlord and Tenant.

 

9.                                            Counterparts. This Amendment may
be executed in one or more counterparts, each of which, when taken together,
shall constitute one and the same document.

 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

 

BMR -COAST 9 LP,

a Delaware limited partnership

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Title:

VP, Real Estate Legal

 

 

 

TENANT:

 

TROVAGENE, INC.,

a Delaware corporation

 

 

By:

/s/ Stephen Zaniboni

 

Name:

Stephen Zaniboni

 

Title:

CFO

 

 

--------------------------------------------------------------------------------

 